FILE COPY



Marc III General Contractors                                                  /s
      LLCAppellant/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 22, 2014

                                   No. 04-14-00056-CV

                     MARC III GENERAL CONTRACTORS LLC,
                                   Appellant

                                            v.

                                      Denis MEJIA,
                                        Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-08438
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
    The Appellant’s Agreed Motion to Continue Abatement Pending Mediation is hereby
GRANTED. Time is extended to May 1, 2014. No further extensions of time will be granted.



                                                 ___________________________________
                                                 Sandee Bryan Marion

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court